Case 14-67619-wlh     Doc 91   Filed 01/22/19 Entered 01/22/19 10:39:18         Desc Main
                               Document      Page 1 of 3




   IT IS ORDERED as set forth below:



   Date: January 22, 2019
                                                   _____________________________________
                                                              Wendy L. Hagenau
                                                         U.S. Bankruptcy Court Judge

_______________________________________________________________



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


IN RE:                                         :        CASE NO. 14-67619- WLH
                                               :
RAJESHWAR D. SHARMA,                           :
                                               :        CHAPTER 7
         Debtor.                               :
                                               :

                                        ORDER

         Before the Court for hearing on January 17, 2019 (the “Hearing”), came the

Motion for Order Approving and Authorizing the Sale of Property of the Bankruptcy Estate

Subject to All Existing Liens, Interests, and Encumbrances [Doc. No. 89] (“Sale Motion”),

pursuant to 11 U.S.C. § 363(b) filed on November 30, 2018, by Edwin K. Palmer,

Chapter 7 Trustee (Trustee”) for the bankruptcy estate of Rajeshwar D. Sharma. The

Sale Motion seeks authority to sell that certain real property commonly known as 12250

Meadows Lane, Alpharetta, Fulton County, Georgia 30005 (the “Property”) to Rachna




13069067v1
Case 14-67619-wlh       Doc 91    Filed 01/22/19 Entered 01/22/19 10:39:18        Desc Main
                                  Document      Page 2 of 3




Diva Sharma (“Ms. Sharma”) for $175,000.00, subject to all existing liens, interests, and

encumbrances.

         It appears to the Court that all creditors and parties in interest were given notice

of the Sale Motion and Hearing and that no creditor or party in interest filed an

objection to the Sale Motion or appeared at the hearing in opposition thereto. Good

cause having been shown it is hereby

         ORDERED that Trustee’s Sale Motion is GRANTED to allow the sale to be

consummated, pursuant to 11 U.S.C. § 363(b); it is further

         ORDERED that Fed.R.Bankr.P.6004(h) shall not apply to this Order, which shall

be effective immediately so that the sale proceeds can be remitted to Trustee instanter

and Trustee may proceed to make those disbursements requested by the Trustee in his

Sale Motion, and Ms. Sharma shall receive an assignment of the judgment avoiding the

security deed of Branch Banking and Trust Company [Deed Book 42328, pages 574-578].

                                  [END OF DOCUMENT]

Prepared and presented by:

ARNALL GOLDEN GREGORY LLP

By: _/s/ Neil C. Gordon
   Neil C. Gordon
   State Bar No. 302387
171 17th Street, N.W.
Suite 2100
Atlanta, Georgia 30363-1031
Telephone: (404) 873-8500
 Email: Neil.Gordon@agg.com
Attorneys for Chapter 7 Trustee


13069067v1
Case 14-67619-wlh      Doc 91     Filed 01/22/19 Entered 01/22/19 10:39:18   Desc Main
                                  Document      Page 3 of 3


                                  DISTRIBUTION LIST

Office of United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, S.W.
Atlanta, Georgia 30303

Neil C. Gordon
Arnall Golden Gregory LLP
171 17th Street, NW
Suite 2100
Atlanta, GA 30363-1031

M. Denise Dotson
M. Denise Dotson, LLC
Post Office Box 435
Avondale, Estates, GA 30003

Uma Sharma
12250 Meadows Lane
Alpharetta, GA 30005

Rachna Diva Sharma
361 17th Street, NW
Unit 2602
Atlanta, GA 30363

Rajeshwar D. Sharma
12250 Meadows Lane
Alpharetta, GA 30005

Edwin K. Palmer
Chapter 7 Trustee
P.O. Box 1284
Decatur, GA 30003




13069067v1
